Ms. Linda McGarity Oldner Arkansas Adult Probation Commission 2020 West Third Street Little Rock, AR 72205
Dear Ms. Oldner:
You have requested an opinion from this office of whether or not the Arkansas Adult Probation Commission is exempt from the Arkansas Purchasing Law.  Act 482 of 1979, as amended.  You base your opinion request on a previous Attorney General Opinion No.86-56 in which this office found the Arkansas Judicial Department to be an exempt agency under this law.
Ark. Stat. Ann. 14-240(M) provides:
   Exempt Agencies means the Constitutional Departments of State, including the Legislative Council and the Legislative Audit Committee.
The above language indicates that only the Departments created by the State Constitution may be exempt.  The Adult Probation Commission was created by Act 151 of 1983, Ark. Stat. Ann. 42-1301 (Supp. 1985) et seq.  Its purpose was to make probation services available throughout the State, to improve the effectiveness of probation services, to provide alternatives to incarceration and to establish uniform probation administration standards.  These functions are by their very nature executive ones and, therefore, do not establish a sufficient bond to a Constitutional Department to permit an exempt status under this law.
Even though the Adult Probation Commission has been funded through an appropriation to the budget of the Arkansas Judicial Department, the separate and diverse purposes of these two State entities causes this office to reach a different opinion as to each agency's exempt status.  The function of the Judicial Department is to assist the Supreme Court in its role of supervising all inferior courts.  Act 496 of 1965; Ark. Const. Art. 7, 4.  Therefore, the Judicial Department actually serves as an arm of the Supreme Court in performing its directive, a duty imposed by the Arkansas Constitution.
As previously pointed out, the Adult Probation Commission serves as an executive commission, without a sufficient bond to a Constitutional Department or permit an exempt status.  It is, therefore, the opinion of this office that the Arkansas Adult Probation Commission is not an exempt agency under the Arkansas Purchasing Law.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Connie C. Griffin.